

EXHIBIT 10.1



August 24, 2006


Rodger B. Dowdell, Jr.
7804 Sloane Gardens Court
University Park, Florida 32401


Dear Rodger:


This will confirm that you have retired as President and Chief Executive Officer
of American Power Conversion Corporation, and that, commensurate with such
retirement from the company, you have submitted your resignation from such
offices as of August 15, 2006. This will also confirm that accordingly your
employment with American Power Conversion Corporation and its subsidiaries
(collectively “APC” or the “Company”) has terminated, effective as of August 15,
2006 (the “Separation Date”), subject to the terms and conditions of this letter
agreement. As of the Separation Date, the further accrual of your salary has
ceased, and any entitlement you had or might have had under an APC-provided
benefit plan, program or practice terminates, except as specifically provided
below or as otherwise required by federal or state law. You will, however,
continue as a member of the Board of Directors and as non-executive Chairman of
the Board. This letter agreement (“Agreement”) spells out the terms of your
separation from employment with APC.


1. In consideration for your execution of this Agreement, including specifically
the release provisions in Section 4, APC agrees that you will be paid by APC an
aggregate of $2,000,000, which amount reflects your severance pay and all of
your accrued but unused vacation time, minus any applicable federal, state
and/or local taxes, deductions and withholdings, and any other agreed-upon
deductions payable in a lump sum within 10 days of the expiration of the seven
day revocation period set forth in Section 14.


2. You have the right under federal legislation, commonly referred to as
“COBRA”, to continue participation in APC’s group health insurance plans
(medical, dental) at your expense for a period of up to 18 months after certain
qualifying events with respect to APC, subject to limitations on that right
imposed by COBRA. Documents relating to your COBRA rights will be provided
separately at the appropriate time.


3. You understand and agree that the payments offered to you in Section 1 of
this Agreement are in addition to any payments or benefits to which you are
otherwise entitled because of your employment with the Company. You will receive
payment of your earned salary (less applicable taxes and withholdings) through
the Separation Date at the applicable regularly scheduled payroll payment
period. In accordance with APC’s regular policies, you will also receive
reimbursement for properly documented expenditures made by you on behalf of the
Company prior to the Separation Date, which are to be submitted no later than
September 30, 2006. Such reimbursement payments will be paid promptly after the
appropriate written requests for reimbursement are submitted in accordance with
the APC regular reimbursement policies. In addition, following the Separation
Date, you will be entitled to receive vested amounts payable to you under APC’s
401(k)/ESOP plan in accordance with the terms of such plan and applicable


--------------------------------------------------------------------------------



law. APC currently is the owner of a group term life insurance policy that
includes you, which may be converted to an individual policy (with certain
limitations). Appropriate conversion forms will be provided by the insurance
carrier to you with benefits information.


4. (a)  In exchange for the amounts described in Section 1 of this Agreement,
and other good and valuable consideration, you knowingly and voluntarily agree
that you, your representatives, agents, estate, heirs, successors and assigns
absolutely and unconditionally release, indemnify, hold harmless and forever
discharge the Company and its parent, subsidiaries, divisions, affiliates,
successors and/or assigns and their respective current and/or former officers,
directors, shareholders, agents, and employees, both individually and in their
official capacities (collectively referred to throughout this Agreement as the
“Releasees”), of and from any and all actions, causes of action, suits, claims,
complaints, liabilities, agreements, promises, contracts, torts, damages,
controversies, judgments, rights and demands, whether existing or contingent,
known or unknown, which you have or may have against the Releasees, including,
but not limited to: (i) any and all claims arising out of or in connection with
your employment, change in employment, resignation, retirement or termination;
(ii) any and all claims based on any federal, state or local law, constitution
or regulation dealing with employment, employment discrimination, retaliation
and/or employment benefits such as those laws or regulations concerning
discrimination on the basis of race, color, creed, religion, age, sex, sex
harassment, sexual orientation, marital status, national origin, ancestry,
handicap or disability, family or medical leave, veteran status or any military
service or application for military service; (iii) any and all claims based on
any alleged public policy, contract (whether oral or written, express or
implied), tort, or any other statutory or common law claim of any nature
whatsoever; and/or (iv) any allegation for costs, fees, or other expenses
including attorneys’ fees incurred in these matters. This provision is intended
by you to be all-encompassing and to act as a full and total release of any and
all claims, whether specifically enumerated herein or not, that you and your
representatives, agents, estate, heirs, successors and assigns have, may have or
have had against the Releasees from the beginning of the world to the date of
your execution of this Agreement.


(b) You not only release and discharge the Releasees from any and all claims as
stated above that you could make on your own behalf or on behalf of others, but
you also specifically waive any right to recover any award(s) as a member of any
class in a case in which any claim(s) against the Releasees are made, including,
without limitation, claims involving any matters arising out of your employment
with, change in employment status with, or resignation/termination from
employment with APC.


(c) The amounts set forth above in Section 1 shall be complete and unconditional
payment, settlement, accord and/or satisfaction with respect to all obligations
and liabilities of Releasees to you, including, without limitation, all claims
for wages, salary, draws, incentive pay, bonuses, stock and stock options,
restricted stock or restricted stock units,
 

2

--------------------------------------------------------------------------------



commissions, severance pay, any and all other forms of compensation or benefits,
attorney’s fees, or other costs or sums. Additionally, nothing in this Agreement
shall be interpreted to prohibit you from filing an age discrimination claim
with any anti-discrimination agency, or from participating in an age
discrimination investigation or proceeding conducted by any such agency.
However, by signing you acknowledge that you are waiving any and all rights to
money damages and any other relief that might otherwise be available should you
or any other entity pursue claims arising out of or relating to your employment
with the Company against the Releasees other than claims arising out of a breach
by APC of any obligations set forth in this Agreement.
 
(d) Waiver of Rights and Claims Under the Age Discrimination and Employment Act
of 1967. Since you are 40 years of age or older, you have been informed that you
have or might have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (ADEA) and you agree that:
 
(i) In consideration for the amounts described in Section 1 hereof, which you
are not otherwise entitled to receive, you specifically waive such rights and/or
claims under ADEA that you might have against the Releasees to the extent that
such rights and/or claims arose prior to or on the date this Agreement was
executed;
 
(ii) You understand that rights or claims under the ADEA which may arise after
the date this Agreement is executed are not waived by you;
 
(iii) You are advised to consider the terms of this Agreement carefully and to
consult with your counsel or any other person of your choosing prior to
executing this Agreement and you have not been subject to any undue or improper
influence interfering with the exercise of your free will in deciding whether to
execute this Agreement;
 
(iv) You have been informed that you have up to 21 days within which to consider
the terms of this Agreement;
 
(v) You have carefully read and fully understand all of the provisions of this
Agreement, and you knowingly and voluntarily agree to all of the terms set forth
in this Agreement;
 
(vi) In entering into this Agreement you are not relying on any representation,
promise or inducement made by the Releasees or their attorneys with the
exception of those promises described in this document; and


(vii) The 21-day review period will not be affected or extended by any revisions
which might be made to this Agreement.
 
(e) Notwithstanding anything herein to the contrary, you are not releasing any
rights you may have (i) with respect to the exercise of vested options within
three months of the

3

--------------------------------------------------------------------------------



Separation Date in accordance with the terms of the applicable option agreements
and the Company’s 1997 Stock Option Plan, (ii) to any vested rights to benefits
under the APC 401K/ESOP plan, (iii) to indemnification under APC’s Articles of
Incorporation, and by-laws and/or pursuant to applicable law to the extent in
effect at the date of this Agreement, (iv) to coverage under APC’s existing
Directors’ and Officers’ liability insurance policies, existing property and
casualty insurance policies or any other similar existing insurance policies to
the extent they cover you for potential liabilities or (v) under this Agreement.


5. By signing this Agreement, you understand and agree: (a) that this Agreement
sets forth the entire agreement between you and APC and supersedes all other
agreements, representations, and or understandings, whether oral or written,
with respect to the subject matter herein other than as expressly provided for
in this Agreement; (b) that nothing in this Agreement is intended to mean that
APC has engaged in any wrongdoing or unlawful conduct; (c) that until such time
as APC publicly files this Agreement with the Securities and Exchange
Commission, you will not disclose the existence or the contents of this
Agreement to anyone but your attorney, advisor, spouse, or significant other,
provided that nothing in this Agreement shall bar you from providing truthful
testimony in any legal proceeding or cooperating with any governmental agency,
however, you understand and agree that APC may publicly disclose your
resignation and the existence of this Agreement and/or its contents; (d) that
you will continue to be bound by your obligations under any non-disclosure,
non-competition, non-solicitation and developments agreements between you and
APC; (e) that this Agreement can be modified only in a written agreement signed
by you and APC; (f) that this Agreement shall be interpreted pursuant to its
fair meaning and shall not be strictly construed for or against either party and
(g) that this Agreement is binding upon, and inures to the benefit of, your
heirs, administrators, representatives, executors, and successors.


6. In addition to the above, and in consideration of the amounts described in
Section 1 of this Agreement and the other agreements of APC contained in this
Agreement, and other good and valuable consideration, by signing this Agreement
you agree not to make disparaging, critical or otherwise detrimental comments,
in any form, forum or media, to any person or entity concerning APC and its
officers, directors, shareholders, trustees, or employees, concerning the
services or programs provided or to be provided by APC, concerning the business
affairs or the financial condition of APC, or concerning the circumstances
surrounding your employment with and/or separation from APC. Similarly, by
signing this Agreement, APC, in consideration of your agreements contained in
this Agreement, agrees that it will make reasonable efforts to provide that the
members of the Board of Directors and the executive officers of the Company do
not disparage you or encourage others to disparage you.


7. You understand that, whether or not you sign this Agreement, you must
immediately return to APC all property of APC in your possession or control,
including, but not limited to, company records, files, laptop computers,
cellular telephones, credit cards, keys and security badges.

4

--------------------------------------------------------------------------------






8. You confirm that no charge, complaint or action filed by you or on your
behalf against the Releasees exists in any forum or form.


9. In connection with your retirement as an officer of the Company and the
associated termination of your employment with APC, you confirm that such
termination includes your termination as President and Chief Executive Officer
of APC, as well as termination as an officer and/or director of any subsidiary
or affiliate of APC.


10. In addition to the above, and in consideration of the amounts described in
Section 1 of this Agreement and the other agreements of APC contained in this
Agreement, and other good and valuable consideration, by signing this Agreement
you agree, for a period of one (1) year from the date of this agreement, to
cooperate with the Company and provide reasonable assistance with respect to the
defense of any actions, causes of action, suits, claims, charges and complaints
made against the Company prior to or following the Separation Date in which you
are involved, have knowledge, or may be deposed or called to serve as a witness
provided that the Company will make reasonable efforts to give you as much
advance notice of such request as practicable and will also make reasonable
efforts to avoid unnecessary interference with your personal life and business
affairs in securing such cooperation and assistance. The Company agrees to
reimburse you for any reasonable expenses incurred by you in complying with this
Section 10.


11. The Company will maintain the Company’s existing indemnification provisions
as of the Separation Date with respect to you in your capacity as an officer,
director and employee of the Company prior to the Separation Date to the extent
provided for under APC’s Articles of Incorporation and bylaws subject to, and,
in addition, as permitted under or consistent with applicable law. In addition,
as Chairman of the Board, you will be provided indemnification rights and rights
under applicable directors and officers liability policies as may be in effect
from time to time for any other non-employee directors.


12. Notwithstanding the termination of your employment with the Company, you
will remain as a member of the Board of Directors and as non-executive Chairman
of the Board. You will have no entitlement to hold such positions for any
specified term other than as a non-employee member of the Board of Directors and
your holding of such positions remains subject to the provisions of the Articles
of Incorporation and By-Laws of the Company as well as all applicable provisions
of law, regulations or regulatory requirements. Subject to such laws,
regulations or regulatory requirements, as long as you continue as non-executive
Chairman of the Board, you shall receive, in lieu of any other compensation as a
non-employee member of the Board of Directors, the following compensation:
 

(i)
an annual retainer of $50,000, paid quarterly;

(ii)
a $2,500 fee for attendance at an in-person meeting of the Board of Directors;


5

--------------------------------------------------------------------------------






(iii)
a $1,250 fee for attendance at a telephonic meeting of the Board of Directors;

(iv)
reimbursement of your reasonable expenses incurred in attending meetings of the
board of Directors;

(v)
the grant of 5,000 restricted stock units on or before September 30, 2006,
vesting ratably over four equal annual installments commencing June 30, 2007 and
the next three successive June 30ths thereafter;

(vi)
an annual grant of 5,000 restricted stock units (such number to be adjusted for
stock splits and similar events), such grant to be made on June 30 each year
commencing June 30, 2007, and to vest ratably over four equal annual
installments, all in accordance with the provisions of the Company’s
compensation of non-employee directors, as in effect from time to time; and

(vii)
continued coverage under the Company’s health plan (which coverage may be by the
Company’s payment of your COBRA payments upon your election of COBRA at the
Company’s request while applicable and/or a change to the Company’s health plan
coverage), subject to changes to such plan applicable to employees of the
Company generally.



In addition, should you cease to be Chairman of the Board for any reason other
than death or the removal for cause (where “cause,” solely for purposes of
determining your right to continuation of health coverage and not generally for
purposes of whether you can be removed for cause as a director, shall be (i)
your engaging in gross negligence or gross misconduct, (ii) your material breach
of a fiduciary duty to APC, or (iii) your being convicted of a felony or act of
moral turpitude which act is reasonably likely to result in material injury to
APC), the Company will continue your coverage under the Company’s health plan
for an additional period of 12 months; provided, however, that if such coverage
is not reasonably available to the Company the Company will pay you promptly
after making such determination an amount equal to the annual cost to you to
secure comparable coverage at the time you cease to be Chairman of the Board.
You acknowledge and agree that your position as Chairman of the Board is not a
continuation of your employment and shall not be considered as such for purposes
of your outstanding stock options, and that such options will terminate three
months from the Separation Date unless properly exercised prior thereto.


13. This Agreement shall be governed by and construed in accordance with the
laws of the State of Massachusetts, without regard to its conflict of laws
provision. Should any provision of the Agreement be declared unenforceable by
any court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language contained in Section 4, such provision
shall immediately become null and void, leaving the remainder of this Agreement
in full force and effect. This Agreement cannot be assigned by you and shall
inure to the benefit of and be binding on APC’s successors and assigns.

6

--------------------------------------------------------------------------------







14. If this Agreement correctly states the understanding we have reached, please
indicate your acceptance by countersigning the enclosed copy and returning it to
me within twenty-one (21) days.


If you do sign this Agreement, it will not take effect with respect to any claim
under ADEA until seven (7) days have passed after you sign it. We will not be
able to provide you with the severance pay or benefits that we have offered you
until the seven-day revocation period has expired. During those seven (7) days
you will have the right to revoke this Agreement with respect to any claim under
ADEA. If you decide to so revoke this Agreement, please inform me by letter
during the seven-day period that you desire to revoke your execution of this
Agreement, in which case you will not receive the severance pay or benefits
offered in this Agreement. 



   
Very truly yours, 
     
   
   
       /s/ Robert J. Johnson  

--------------------------------------------------------------------------------

Robert J. Johnson,
  President and Chief Executive Officer






 


I acknowledge that I have read the foregoing Agreement, and that I carefully
considered and fully understand the terms and conditions of such Agreement. I
acknowledge that I am signing this Agreement knowingly and voluntarily. In
entering into this Agreement, I do not rely on any representation, promise or
inducement made by APC, the Releasees or their attorneys, with the exception of
the consideration described in this document.


ACCEPTED:






/s/ Rodger B. Dowdell, Jr.                
Signature 
8/24/2006                
Date



 
 

 
7

--------------------------------------------------------------------------------

